Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as conducting an automated interview session between a candidate and an automated chat resource, the method comprising: analyzing a candidate resume to identify a first personality trait; generating a first resume-based question based on the first personality trait; presenting, by the automated chat resource, the first resume-based question to the candidate during the automated interview session based on the identified first personality trait; generating a first trait score based on a first response received from the candidate, wherein the first trait score is indicative of a relevance of the identified first personality trait; generating a first question-answer score based on the first resume-based question and the first response, wherein the first question-answer score is 
The above claims are deemed allowable given the complex nature of the claims as a whole as precisely claimed directed to creating second personality traits from the conversation as well as scores and q-a scores, generating a second transcript as the conversation evolves, and a second trait-based questions, and distinguishing resume question and response from trait question and response. The closest prior art teaches AI based resume analysis for questions where a trait index score and question score are established based on user answers. The system can repeat the process for nth number of questions using the resume. Further prior art teaches AI based revising of a merged type question per se. it would not be warranted to bridge the gap of obviousness of official notice to create an amalgam of trait and resume contexts based on an unwarranted assumption that 1) iteration is analogously possible, 2) a resume score and trait score are the same contextually/scalar, and 3) the prior art somehow produces new transcripts precisely as claimed in sequence. The prior art combination at best teaches an interview AI which takes questions, answers, and personality traits, analyzes them as well as a conversation with the bot to produce metrics/scores to hire or clarify, wherein the process is repeated in independent phases using preset questions based on keywords to clarify initial questions. Therefore the prior art fails to teach or suggest the complex claims as a whole.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210125149 A1	YU; Han-Yen et al.
Resume, interview, traits, questions, trait index score, answer score

US 20190114593 A1	CHAMPANERIA; Paul
Interview process, conversation transcript, revisiting q1, AI

US 20200311953 A1	Olshansky; Roman
General transcript in interviews

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov
	
	.